930 So. 2d 862 (2006)
STATE of Florida, Appellant,
v.
Patricia GOLKIEWICZ, Appellee.
No. 4D05-2703.
District Court of Appeal of Florida, Fourth District.
June 21, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
The state challenges the circuit court's imposition of a downward departure sentence without providing written reasons or engaging in the proper analysis. We affirm *863 the sentence because the state failed to preserve the issue in the trial court. Affirmed. See State v. Dort, 929 So. 2d 1190 (Fla. 4th DCA 2006).
WARNER, GROSS and HAZOURI, JJ., concur.